                                                                       The Honorable Ricardo S. Martinez
 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE
 8
      AMAZON.COM, INC., a Delaware corporation;
 9    HANESBRANDS, INC., a Maryland                            No. 2:21-cv-00766-RSM
      corporation; and HBI BRANDED APPAREL
10    ENTERPRISES, LLC, a Delaware limited                     ORDER GRANTING PLAINTIFFS’
      liability company,                                       EX PARTE
11                            Plaintiffs,                      RULE 42 MOTION TO
12            v.                                               CONSOLIDATE CASES

13    DAFANG HAOJIAFU HOTPOT STORE, a
      Chinese entity doing business as DA FANG;
14    HAO JIAFU, an individual; and DOES 1-10,
15                                Defendants.
16

17            THIS MATTER came before the Court on Plaintiffs Amazon.com, Inc. (“Amazon”)
18    and HanesBrands, Inc. and HBI Branded Apparel Enterprises, LLC (collectively, “Plaintiffs”)
19    Ex Parte Rule 42 Motion to Consolidate Cases (“Motion”) now pending before this Court.
20    Plaintiffs concurrently filed a notice in the related case reflecting their intent to seek
21    consolidation, and the Defendants in those cases have not appeared or otherwise objected. The
22    Court has considered Plaintiffs’ Motion and governing law.
23            NOW, THEREFORE, the Court orders that Amazon.com, Inc. v. DaFang HaoJiafu
24    Hotpot Store, Case No. 2:21-cv-00766- RSM; Amazon.com, Inc. v. Guangzhou Yuexiu Yifansi
25    Underwear Co., Case No.: 2:21-cv-00767- RSM; Amazon.com, Inc. v. Nanjing Anjiexun
26    Network Engineering Co. Ltd, Case No.: 2:21-cv-00768- RSM; Amazon.com, Inc. v.
27
     ORDER GRANTING PLAINTIFFS’ EX PARTE
     RULE 42 MOTION TO CONSOLIDATE CASES - 1                                        Davis Wright Tremaine LLP
                                                                                       920 Fifth Avenue, Suite 3300
     Case No. 2:21-cv-00766-RSM                                                         Seattle, WA 98104-1640
                                                                                  206.622.3150 main ꞏ 206.757.7700 fax
 1    Guangzhou Angyan Technology Co. Ltd., Case No.: 2:21-cv-00769-RSM; Amazon.com, Inc. v.

 2    Changsha Ningxing Technology Co. Ltd., Case No.: 2:21-cv-00770- RSM; Amazon.com, Inc.

 3    v. An Individual or Entity d/b/a Eartherlas, Case No.: 2:21-cv-00771- RSM; Amazon.com, Inc.

 4    v. An Individual or Entity d/b/a Penwernt, Case No.: 2:21-cv-00772- RSM; Amazon.com, Inc.

 5    v. An Individual or Entity d/b/a Rowdy Rising¸ Case No.: 2:21-cv-00773- RSM; Amazon.com,

 6    Inc. v. Huayun Culture Investment Co. Ltd., Case No.: 2:21-cv-00774- RSM; Amazon.com,

 7    Inc. v. Qineng, Case No.: 2:21-cv-00775- RSM; Amazon.com, Inc. v. An Individual or Entity

 8    d/b/a Dolopow, Case No.: 2:21-cv-00776- RSM; Amazon.com, Inc. v. Shenzhen Kajishi

 9    Advertising Co., Ltd., Case No.: 2:21-cv-00777- RSM; and Amazon.com, Inc. v. Xuchang

10    Zhenni Trade Co., Ltd., Case No.: 2:21-cv-00778- RSM be consolidated under 2:21-cv-00766-

11    RSM for all purposes, including trial.

12           All further pleadings shall be filed in 2:21-cv-00766-RSM and bear this case number.

13

14           SO ORDERED this 12th day of July, 2021.

15

16

17

18                                               A
                                                 RICARDO S. MARTINEZ
19                                               CHIEF UNITED STATES DISTRICT JUDGE

20

21

22

23

24

25

26

27
     ORDER GRANTING PLAINTIFFS’ EX PARTE
     RULE 42 MOTION TO CONSOLIDATE CASES - 2                                 Davis Wright Tremaine LLP
                                                                                920 Fifth Avenue, Suite 3300
     Case No. 2:21-cv-00766-RSM                                                  Seattle, WA 98104-1640
                                                                           206.622.3150 main ꞏ 206.757.7700 fax
 1    Presented by:
 2
      DAVIS WRIGHT TREMAINE LLP
 3    Attorneys for Plaintiffs

 4
      s/ Lauren B. Rainwater
 5    Lauren B. Rainwater, WSBA #43625

 6    920 Fifth Avenue, Suite 3300
      Seattle, WA 98104-1604
 7    Tel: (206) 622-3150
      Fax: (206) 757-7700
 8    Email: laurenrainwater@dwt.com

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER GRANTING PLAINTIFFS’ EX PARTE
     RULE 42 MOTION TO CONSOLIDATE CASES - 3     Davis Wright Tremaine LLP
                                                    920 Fifth Avenue, Suite 3300
     Case No. 2:21-cv-00766-RSM                      Seattle, WA 98104-1640
                                               206.622.3150 main ꞏ 206.757.7700 fax
